— Judgment unanimously affirmed without costs. Memorandum: Supreme Court erred in finding that petitioner lacked standing to challenge the arbitrator’s award (see, Matter of Diaz v Pilgrim State Psychiatric Center, 62 NY2d 693, 695). Nonetheless, we conclude that the arbitrator’s determination that petitioner was lawfully discharged was not irrational, in excess of his authority or violative of any public policy. Accordingly, it should not be disturbed (see, Matter of Albany County Sheriff’s Local 775 [County of Albany], 63 NY2d 654, 656; Matter of Local Div. 1179 [Green Bus Lines], 50 NY2d 1007, 1009; Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 582-583; Matter of Board of Educ. v Dover-Wingdale Teachers’ Assn., 95 AD2d 497, 501-502, affd 61 NY2d 913).
We have reviewed the other issues raised by petitioner and find them to be without merit. (Appeal from Judgment of Supreme Court, Nassau County, Roneallo, J. — Arbitration.) Present — Denman, J. P., Green, Balio, Lowery and Davis, JJ.